Citation Nr: 0910566	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  02-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for neurological 
disorder, claimed as muscle weakness and numbness in the 
bilateral upper extremities.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to November 
1972, January 1991 to April 1992, May 1996 to August 1996, 
and September 1996 to September 1999, with additional Reserve 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show a history of 
subjective bilateral arm, hand, and fingers numbness, with no 
objectively documented neurological or electrodiagnostic 
findings.

2.  The veteran has a current diagnosis of multi-level 
cervical spine stenosis with resulting cervical spine 
radiculopathy.

3.  The medical evidence of record does not relate any 
neurological disorder to the Veteran's military service.

4.  The veteran's left knee disorder is manifested by no more 
than slight recurrent subluxation or lateral instability, and 
x-ray evidence of degenerative joint disease with objective 
evidence of limitation of motion.


CONCLUSIONS OF LAW

1.  A neurological disorder, claimed as numbness in the 
bilateral upper extremities, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an increased evaluation for left knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).

3.  The criteria for a separate evaluation for left knee 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
and for an increased evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Letters dated in February 2001 and May 2001 
satisfied the duty to notify provisions with respect to the 
claim for service connection for a neurological disorder; an 
additional letter was sent in January 2004.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter satisfying 
the duty to notify provisions with respect to the veteran's 
claim for an increased evaluation for a left knee disorder 
was dated subsequent to the initial adjudication of the 
veteran's claim, the veteran had sufficient time in which to 
submit evidence pertinent to his claim prior to the 
readjudication of his claim in the February 2008 and 
September 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case is sufficient to cure a 
timing defect).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in a March 2006 letter, as well as in the 
August 2006 letter noted above.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
veteran was notified by a letter dated in May 2008 that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence 


demonstrating a worsening or increase in severity of the 
disability and the effect of that worsening on his employment 
and daily life.  Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran's Social Security Administration (SSA) disability 
determination, and the medical records considered in making 
that decision, was obtained in September 2008.  38 C.F.R. 
§ 3.159 (c) (2).  The veteran was also accorded VA 
examinations in February 2000, November 2004, May 2006, and 
August 2008.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on 


the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once service connection is found to be warranted, disability 
ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Neurological Disorder, Claimed As Numbness in the Bilateral 
Upper Extremities

The veteran claims entitlement to service connection for a 
neurological disorder manifested by numbness in the bilateral 
upper extremities.  The veteran's subjective reports of his 
symptoms are extensively detailed in the claims file, and the 
nature of his reported illness has been consistent from 1994 
through the present; he has been diagnosed with several 
varying diagnoses over the course of that time.  The issue 
before the Board is the nature of any disability and whether 
that disorder is related to the Veteran's military service.  
Hickson, 12 Vet. App. at 253.

VA treatment records dated in 1994, between the veteran's 
periods of active duty, show that the veteran reported 
periodic bilateral arm and hand numbness.  He reported that 
this had begun in 1992, after his return from the Persian 
Gulf.  However, the veteran underwent an examination in 
conjunction with the Persian Gulf registry in 1994; only 
anxiety, and not numbness of the upper extremities, was 
noted.  Moreover, an electromyogram conducted in August 1994 
had normal findings, and although the veteran continued to 
report experiencing bilateral arm and hand numbness and 
tingling, neurological evaluations were normal and there were 
no other objective findings.  Thus, the veteran's bilateral 
arm and hand numbness was concluded to be of undetermined 
etiology.

In 1999, toward the end of the veteran's last period of 
active duty, proceedings were begun to separate the veteran 
from service on the basis of physical disability.  The April 
1999 Physical Evaluation Board and May 1999 Medical 
Evaluation Board reports found that the veteran was unfit for 
service due to hepatitis B and hepatitis C, as well as 
degenerative joint disease of the left shoulder, left knee, 
and bilateral hips.  In August 1999, the veteran was placed 
on the temporary disabled retirement list for the first time, 
on those bases.  While it should be noted that the veteran 
technically remained on the temporary disabled retirement 
list until December 2002, his bilateral arm and hand numbness 
was not listed as a factor at any time.  

Beginning in February 2000, the veteran continued to report 
bilateral upper extremity numbness and tingling, with periods 
of paralysis.  However, musculoskeletal and neurological 
objective examinations in February 2000, December 2000, and 
October 2002 were all normal.  Based on the results of a 
cervical spine x-ray, a VA physician indicated that the 
numbness the veteran experienced was caused by compression 
deformity of the C5 vertebra, with encroachment of the neural 
foramina.  Conversely, the veteran's reports from January 
2004 to April 2004 of a several-year history of hand and 
finger numbness was confirmed by a VA physician to be the 
result of bilateral carpal tunnel syndrome, based on an April 
2004 electromyelogram.  The veteran was given bilateral 
splints to aid with pain, and underwent a carpel tunnel 
syndrome release surgery involving the left third finger in 
April 2004.

In November 2004, the veteran reported numbness in his hands, 
bilateral third finger pain, and left arm numbness from the 
shoulder down.  Although the sensory findings on physical 
examination showed some abnormalities, they did not follow 
the peripheral nerve or root distribution pattern, and an 
electromyelogram was normal.  Moreover, a cervical spine 
multiresonant imaging test showed no foraminal encroachment, 
or spinal stenosis, and the VA physician could not explain 
the inconsistency between the physical examination findings 
and the electromyelogram results.  

However, the most recent evidence of record, beginning in 
June 2007, conclusively found that the veteran's bilateral 
upper extremity numbness was cervical radiculopathy.  A June 
2007 VA outpatient treatment record noted the veteran's 
history of bilateral hand numbness, with a several-year 
history of radiating pain from the neck down his left arm.  
Based on the results of an electromyelogram, which showed 
electrodiagnostic evidence of chronic left sided multilevel 
cervical radiculopathy, worst between the C5 and C8 
vertebrae, the VA physician determined that the veteran's 
subjective symptoms were consistent with multi-level 
radiculopathy.  Similarly, a July 2008 VA cervical spine 
multi-resonant imaging test showed mild central canal 
stenosis at C5-C6 and C6-C7, with questionable early 
myelomalacia; based on this result, and the veteran's report 
of left posterior scapula pain with numbness and tingling in 
the left arm into the fingers, the veteran was diagnosed with 
radiculopathy resulting from foraminal stenosis of the C6-C7 
vertebrae.

The medical evidence of record does not show a relationship 
between any neurologic disorder of the bilateral upper 
extremities, to include cervical spine stenosis, or the 
resulting cervical radiculopathy, and the veteran's military 
service.  There are no medical opinions of record relating 
any neurologic disorder to service.  Moreover, while the 
veteran's statements are competent evidence of symptomatology 
he experienced or currently experiences, he lacks the medical 
training to state that the numbness he experienced during 
service was the result of his currently diagnosed disorder.  
Compare Barr v. Nicholson, 21 Vet. App. 303 (2007), with 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Absent a nexus linking any current disorder to an incident or 
injury in service, service connection is not warranted.  

Because the evidence of record does not relate any neurologic 
disorder, to include cervical spine central canal stenosis, 
or the resulting cervical radiculopathy to the Veteran's 
military service, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Knee Disorder

The veteran claims entitlement to an increased evaluation for 
a left knee disorder.  The previously assigned 10 percent 
evaluation for a left knee disorder, for which service 
connection had been granted prior to the veteran's most 
recent period of active duty, was renewed effective September 
16, 1999, under the provisions of Diagnostic Code 5257.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 
5257 provides for a 10 percent evaluation when there is 
slight recurrent subluxation or lateral instability.  Id.  
Moderate and severe recurrent subluxation or lateral 
instability warrant 20 and 30 percent evaluations, 
respectively.  Id.  

In this case, the evidence does not show that the veteran's 
left knee disorder is manifested by more than slight 
recurrent subluxation or lateral instability; indeed, on many 
occasions, no subluxation or instability was noted.  The 
April 1999 Medical Evaluation Board evaluation and May 2006 
VA examination found no ligamentous instability.  The March 
2000 and December 2002 temporary disability retirement list 
evaluations noted that the veteran had no varus or valgus 
instability of the left knee.  Physical examination during an 
October 2005 VA outpatient visit revealed no joint laxity.  
During the August 2001 temporary disability retirement list 
evaluation and the August 2008 VA examination, the veteran 
reported instability of the left knee, but no subluxation, 
and neither was objectively documented on physical 
examination.  Only during an August 2007 VA outpatient visit 
was mild laxity on varus and valgus stress noted.  For these 
reasons, an evaluation greater than 10 percent is not 
warranted under the provisions of Diagnostic Code 5257.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, evaluations 
greater than 10 percent are not available under the 
Diagnostic Codes pertaining to genu recurvatum or removal of 
the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259, 5263 (2008).  Moreover, there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion; right knee anklyosis; or 
malunion or nonunion of the tibia and fibula.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262 (2008).  
Accordingly, an evaluation in excess of 10 percent for the 
veteran's left knee disorder is not warranted under these 
diagnostic codes.  

Nevertheless, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostics Code 5003, 
5010 (2008).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
VA General Counsel opinions provide for separate evaluations 
for knee instability and knee arthritis in certain cases.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5257 (2008); see also VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (holding that knee arthritis and instability may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) 
(holding that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could be based on painful motion under 38 C.F.R. § 
4.59).  Normal flexion of the knee is to 140 degrees, and 
normal extension of the knee is to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2008).  Limitation of motion of the knee is 
evaluated as noncompensable if motion is more than 45 degrees 
flexion and less than 10 degrees extension.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  

In this case, a separate evaluation for degenerative joint 
disease of the left knee is warranted.  X-rays taken at the 
March 2000 VA general medical examination, December 2002 
temporary disability retirement list evaluation, and during 
an August 2007 VA outpatient visit, indicate degenerative 
joint disease of the left knee.  On VA examination in August 
2008, crepitus and painful movement of the left knee was 
shown.  Motion of the left knee flexion was limited to 70 
degrees, and extension was to 0 degrees.  Accordingly, 
limitation of flexion was shown, but the degree of limitation 
of flexion of the left knee did not warrant a compensable 
evaluation under Diagnostic Codes 5260 or 5261, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Accordingly, as limitation of motion to a noncompensable 
degree is shown with pain, a separate 10 percent evaluation 
for the left knee is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257; see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998). 

The evidence of record does not show that the veteran's left 
knee disorder causes a level of functional loss greater than 
that already contemplated by the assigned evaluation.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2008).  The May 2006 and August 2008 VA examiners found no 
functional loss after repetition.  The veteran's subjective 
reports of pain and other symptoms of functional loss 
documented in the record are duly recognized, the evidence 
does not reflect functional loss beyond that contemplated in 
the currently assigned evaluation.  Accordingly, an 
evaluation greater than that currently assigned, on the basis 
of functional loss, is not warranted.  

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an increased evaluation.  
The ranges of motion of the veteran's left knee were 
essentially within normal limits on all evaluations of 
record, and the instability, while subjectively reported, was 
either found not to exist, or only to be mild, on objective 
examination.  On several occasions, to include the May 2006 
VA examination, the veteran was found to have a "normal left 
knee," and the VA examiner concluded that the veteran's 
"severe subjective complaints were not supported by the 
objective physical findings. . . I cannot find objective 
criteria of physical impairment of the knee."  To that end, 
the veteran reported during the May 2006 VA examination that 
he left his position with the postal service due to his left 
knee, and was in receipt of disability benefits from the 
Social Security Administration on that basis.  However, the 
December 2001 Social Security Administration disability 
determination found the veteran to be primarily disabled from 
employment due to his hepatitis C, and to a less extent to 
general arthritis, fatigue, a psychiatric disorder, and liver 
disease.  Moreover, while the veteran reports having used a 
cane since 1984 to prevent falls due to left knee 
instability, repeated VA examinations and evaluations noted 
that the veteran could walk normally without the cane.  The 
record further reflects that his left knee disorder is not so 
severe as to have required surgery or other hospitalization 
subsequent to his 1984 left knee arthroscopy.  The remaining 
evidence of record does not show such an "exceptional or 
unusual disability picture" that goes beyond the limits of 
the schedular criteria.  


Ultimately, the record does not demonstrate that there exists 
a level of interference with employment not already 
encompassed by the currently assigned evaluation.  See Thun, 
22 Vet. App. at 115.  Therefore, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  


ORDER

Service connection for a neurological disorder is denied.

An increased evaluation for instability of the left knee is 
denied.

A separate evaluation for degenerative joint disease of the 
left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


